                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Miscellaneous Action No. 16-mc-00162-PAB

ERIC D. SPEIDELL,

       Petitioner,

v.

UNITED STATES OF AMERICA, through its agency the Internal Revenue Service,

     Respondent.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on petitioner’s Amended Petition to Quash

Summons [Docket No. 6], the United States’ Motion to Dismiss [Docket No. 10], and the

Petitioner’s Motion for the Court to Postpone its Ruling Until an Opinion has Been

Issued in Appellate Case No. 16-1281 [Docket No. 18].

       Petitioner is an owner and operator of The Green Solution Retail, Inc. and

several related entities (collectively, “The Green Solution”) that are engaged in the retail

sale of marijuana-related products in Colorado. Docket No. 10-1 at 2, ¶ 4. T he Internal

Revenue Service (“IRS”) is conducting a civil audit of petitioner and The Green

Solution’s tax liability for fiscal years 2013 and 2014. Id. at 2-3, ¶¶ 9-10, 12. In relation

to the audit, the IRS seeks records to establish the f ederal tax liability for The Green

Solution. Id. at 3, ¶¶ 13-14, 17. On July 5, 2016, the IRS sent a summons to the

Colorado Department of Revenue’s Marijuana Enforcement Division (“MED”) seeking

information about “marijuana licenses and business names used by Mr. Speidell.”
Docket No. 10-1 at 4, ¶ 22. The same day, the IRS sent a notification to petitioner by

certified mail that the summons had issued. Docket No. 10-1 at 17. Petitioner states

that his attorneys received the summons on July 28, 2016. Docket No. 6-2 at 1, ¶ 4.

Petitioner now seeks to quash the summons. Docket No. 6. 1

       The United States’ motion to dismiss is brought, in part, under Fed. R. Civ. P.

12(b)(1). A motion under Fed. R. Civ. P. 12(b)(1) is a request for the Court to dismiss a

claim for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A petitioner bears

the burden of establishing that the Court has jurisdiction. Basso v. Utah Power & Light

Co., 495 F.2d 906, 909 (10th Cir. 1974). W hen the Court lacks subject matter

jurisdiction over a claim for relief, dismissal is proper under Rule 12(b)(1). See Jackson

v. City and Cty. of Denver, 2012 WL 4355556 at *1 (D. Colo. Sept. 24, 2012).

       Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he

moving party may (1) facially attack the complaint’s allegations as to the existence of

subject matter jurisdiction, or (2) go beyond allegations contained in the complaint by

presenting evidence to challenge the factual basis upon which subject matter

jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

(10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)). T he

court may review materials outside the pleadings without converting the Rule 12(b)(1)

motion to dismiss into a motion for summary judgment. Davis ex rel. Davis v. U.S., 343



       1
         Petitioner moved the Court to withhold ruling on his petition until the Tenth
Circuit decided an appeal by The Green Solution Retail, Inc. in a related case, No.
16-1281. The Tenth Circuit has decided that appeal. See Green Sol. Retail, Inc. v.
United States, 855 F.3d 1111 (10th Cir. 2017). Accordingly, the Court will deny
petitioner’s request to withhold a ruling as moot. See Docket No. 18.

                                             2
F.3d 1282, 1296 (10th Cir. 2003).

       The United States is immune from suit without its consent. United States v.

Testan, 424 U.S. 392, 399 (1976). A waiver of sovereign immunity must be

unambiguously expressed in statutory text and is strictly construed in favor of the

sovereign. Lane v. Pena, 518 U.S. 187, 192 (1996). One such statutory waiver of

sovereign immunity allows a taxpayer to bring petitions to quash summonses when the

IRS seeks information from third parties about that taxpayer. 26 U.S.C. § 7609 (I.R.C.

§ 7609). If a taxpayer wishes to bring a proceeding to quash a summons issued to a

third party, he or she must do so no later than the 20th day after the day notice of the

summons is given. 26 U.S.C. § 7609(b)(2)(A) (I.R.C. § 7609(b)(2)(A)). Notice is

deemed sufficient if it is sent by certified or registered mail to the last known address of

the person entitled to notice. 26 U.S.C. § 7609(a)(2) (I.R.C. § 7609(a)(2)).

       IRS Revenue Agent David Hewell states that he issued the summons to MED on

June 7, 2016 and provided notice to petitioner via certified mail sent to petitioner’s

address on the same day. See Docket No. 10-1 at 4-5, ¶¶ 22, 25. Petitioner f iled his

motion to quash on July 29, 2016, more than 20 days after Revenue Agent Hewell

provided petitioner with notice by certified mail. See Docket No. 2. As a result,

petitioner’s petition appears to be untimely. See Cosme v. I.R.S., 708 F. Supp. 45, 46-

47 (E.D.N.Y. 1989).

       Petitioner raises several arguments in response. First, he suggests that

considering Revenue Agent Hewell’s declaration converts defendant’s motion into a

motion for summary judgment, requiring a different standard of review. See Docket No.



                                             3
14 at 7. However, the Court may review materials outside the pleadings without

converting a Rule 12(b)(1) motion into a motion for summary judgment. See Davis, 343

F.3d at 1296. Petitioner, not defendant, has the burden of establishing that this Court

has subject matter jurisdiction to hear the case. See Basso, 495 F.2d at 909. Second,

petitioner argues that “authentic and admissible evidence” does not indicate that

Revenue Agent Hewell mailed the summons to petitioner. See Docket No. 14 at 7.

This argument ignores Revenue Agent Hewell’s sworn affidavit that he mailed the

summons, along with an accompanying certificate and mail receipt. See Docket No.

10-1 at 4-5, ¶¶ 22, 25; and at 17. T hird, petitioner suggests that the Post Office has no

record of the certified mail receipt provided by defendant. See Docket No. 14 at 8.

However, the tracking number on the screenshot provided by petitioner does not match

the tracking number on the certified mail receipt. Compare Docket No. 10-1 at 17

(tracking number 70110470000197685653) with Docket No. 14-2 (tracking number

70110470000197605653). Thus, his argument lacks support. Finally, petitioner asks

the Court to make the “reasonable inference” that petitioner would have filed a timely

response if he had received the summons. See Docket No. 14 at 8. However, the

statute only requires that the summons be mailed within a certain time, not that

petitioner actually receives the summons. See 26 U.S.C. § 7609(b)(2)(A) (I.R.C.

§ 7609(b)(2)(A)).

       Because petitioner did not file his petition within 20 days of notice being sent by

the IRS, the Court does not have subject matter jurisdiction to hear this case. See

Cosme, 708 F. Supp. at 47.



                                             4
       Therefore, it is

       ORDERED that petitioner’s Amended Petition to Quash Summons [Docket No.

6] is DISMISSED for lack of subject matter jurisdiction. It is further

       ORDERED that the United States' Motion to Dismiss [Docket No. 10] is

GRANTED. The summons issued to the Colorado Department of Revenue’s Marijuana

Enforcement Division is ENFORCED pursuant to 26 U.S.C. § 7604. It is further

       ORDERED that the Petitioner’s Motion for the Court to Postpone its Ruling Until

an Opinion has Been Issued in Appellate Case No. 16-1281 [Docket No. 18] is DENIED

as moot. It is further

       ORDERED that this case is closed.


       DATED April 24, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             5
